DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-15, 18 and 20-21, in the reply filed on 10/27/2021 is acknowledged. The cancellation of claims 1-13, 16-17, 19 and 22-54 and the addition of claims 55-69 in the reply submitted 10/27/2021 is acknowledged; thus claims 14-15, 18, 20-21 and 55-69 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 18, 20-21, 55-57 and 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over DEBORA et al. (US 2016/0052208; of record) in view of BAR NATHAN et al. (US 2010/0249486).
As to claim 14: DEBORA discloses the claimed method of handling auxiliary material of a fused filament fabrication (FFF) system ([0179], [0249]) comprising: receiving auxiliary material from the FFF system in an auxiliary material handling unit (AMHU) ([0256]) including: (i) a material displacer having at least one entry port ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D) and (ii) a collection reservoir ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D); with the material displacer, displacing the auxiliary material away from the at least one entry port and into the collection reservoir ([0144], [0145], [0146], [0249], [0250], [0251], [0252], [0256], FIGs. 12A – 12D). 
Furthermore, DEBORA discloses the claimed monitoring one or more of (i) activity of the AMHU, (ii) activity of a 3D printer of the FFF system, and (iii) auxiliary material passing into the AMHU ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D). DEBORA discloses the waste repository (i.e., collection reservoir) containing a material property detection sensor positioned to monitor entering material ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D); though, DEBORA fails to explicitly disclose the claimed wherein available capacity of the collection reservoir is determined; and controlling operation of the FFF system of the AMHU based on the determined available capacity of the collection reservoir. 	However, BAR NATHAN teaches an apparatus and method for handling photocurable fluid waste from a solid freeform fabrication (SFF) system ([0001], [0002], [0029]). BAR NATHAN teaches fluid waste being conducted from an SFF system to a waste disposal system, where fluid waste is allowed to drip or pour into a bag, accumulating as collected fluid waste ([0034]). Moreover, BAR NATHAN teaches one or more sensors being used to detect the position of a top surface of collected fluid waste or detect when a bag fills to a predetermined level ([0035]). Once the fluid waste is collected in the bag taught by BAR NATHAN, it is hardened/cured by exposure to radiation and conveyed to a collection receptacle ([0032]), where a sensor is configured to detect when the collection receptacle is filled to a predetermined level ([0033], [0038], [0047]). 
Additionally, BAR NATHAN teaches a sensor being used to detect with the height of accumulated bags reaches or exceeds a predetermined threshold value, and if the predetermined threshold value is reached or exceeded the sensor generates a signal which is communicated to controller to alert a human operator or cause a machine to empty or remove the container/receptacle, as well as causing the operation of three-dimensional printing system or SFF system to stop in response to the signal ([0038], [0039], [0047]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the controller controlling the operation of the SFF system based on a sensor signal monitoring the capacity of a waste collection receptacle taught by BAR NATHAN into the method of DEBORA. BAR NATHAN recognizes doing so to be beneficial as the sensor monitors the receptacle such that when it is filled to a predetermined level with waste bags, the receptacle can be emptied without disrupting the operation of the SFF system or the fluid waste disposal system ([0033], [0047]). 
As to claim 15: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the auxiliary material is displaced from the at least one entry port to at least one exit port of the material displacer (DEBORA - [0144], [0145], [0146], [0249], [0250], [0251], [0252], [0256], FIGs. 12A – 12D). 
As to claim 18: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (BAR NATHAN – [0012], [0029], [0032]). 
As to claim 20: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the controlling operation of the FFF system or the AMHU is based on feedback from at least one sensor that senses at least one property of the FFF system, the AMHU, and/or the auxiliary material (DEBORA – [0104], [0144], [0145], [0146], [0249], [0250]; BAR NATHAN – [0033], [0039], [0047]). 
As to claim 21: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed actively removing auxiliary material from a print head of the 3D printer using an active print head cleaning device (DEBORA – [0211], [0254]); and feeding the auxiliary material into the material displacer (DEBORA – [0249], [0254], [0256]). 
As to claim 55: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the displacing the auxiliary material comprises an actuator driving a moveable element to displace the auxiliary material ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D). 
As to claim 56: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the movable element comprises a plunger mounted to a swinging arm ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIG. 12D). 
As to claim 57: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (BAR NATHAN – [0012], [0029], [0032]).
As to claim 60: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the displacing the auxiliary material comprises an actuator driving a moveable element to displace the auxiliary material ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12A – 12D).
As to claim 61: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the movable element comprises a plunger mounted to a swinging arm ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIG. 12D).
As to claim 62: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein motion of a print head of the 3D printer pushes a lever arm extending from the AMHU to power the material displacer of the AMHU ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12B-12C).
As to claim 63: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein motion of a print head of the 3D printer pushes a lever arm extending from the AMHU to power the material displacer of the AMHU ([0144], [0145], [0146], [0249], [0250], [0251], [0252], FIGs. 12B-12C).
As to claim 64: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed processing the auxiliary material received from the FFF system with a material processing unit (BAR NATHAN – [0012], [0029], [0032]).
As to claim 65: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the at least one sensor monitors the amount of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 66: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the at least one sensor monitors material volume entering the AMHU (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 67: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the at least one sensor comprises a weight sensor that measures the mass of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 68: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the at least one sensor comprises a force sensor that monitors the density of material in the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 
As to claim 69: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, further read on the claimed wherein the controlling operation of the FFF system or the AMHU comprises sending an alert to empty the collection reservoir (BAR NATHAN – [0033], [0039], [0047]). 

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over DEBORA et al. (US 2016/0052208; of record) in view of BAR NATHAN et al. (US 2010/0249486) and further in view of BURRIS et al. (US 2014/0265049). DEBORA and BAR NATHAN teach the subject matter of claim 14 above under 35 USC 103. 
As to claim 58: DEBORA and BAR NATHAN remain as applied above. DEBORA, modified by BAR NATHAN, fails to disclose the claimed wherein the displacing the auxiliary material comprises a conveyor belt mechanism or an air flow mechanism displacing eh auxiliary material.  
However, BURRIS teaches an apparatus and method for three-dimensional printing in which unfused remaining powdered material can be removed from the build chamber and recycled back ([0024]); where the unfused remaining material is transported (i.e., displaced) using conveyor, screw and/or gas transportation system from one location within the system to another ([0024], FIGs. 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conveyor, screw and/or gas transportation systems for displacing printing material from one location to another. Doing so is combining prior art elements according to known methods for the predictable result of efficiently transporting/displacing unused printing material to prevent it from negatively affecting the object being built. 
As to claim 59: DEBORA, BAR NATHAN and BURRIS remain as applied above. DEBORA, modified by BAR NATHAN and BURRIS, further read on the claimed wherein the displacing the auxiliary material comprises driving an auger screw to displace the auxiliary material (BURRIS – [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KUBO et al. (US 2001/0045678) teaches displacing material using a powder carrier screw ([0061]); and MYERBERG et al. (US 2017/0252820) teaches used a force sensor to monitor a fused filament fabrication process ([0007], claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743